Beasley, Judge,
concurring in Case No. A98A0830 and dissenting in Case No. A98A0789.
I concur in Division 2 but respectfully dissent as to Division 1.
The trial court’s judgment in this declaratory judgment action, which it tried upon the record by agreement of the parties, must be affirmed. It comes to us not after an order on summary judgment motions, which were denied, but after a fact-finding trial.
The court focused on the four corners of bailee Osting’s insurance policy and the four corners of the bailor-bailee agreement. It took into account the undisputed fact that at the times of the agreement (December 18, 1995) and of the fire loss (February 10, 1996), the only real property owned by the bailee was his insured residence premises where the bailed personal property was stored.
Georgia Farm Bureau Mutual’s policy provided personal liability to the Ostings excluding liability “under any contract or agreement.” But it further stated: “However, this exclusion does not apply to written contracts: (a) that directly relate to the ownership, maintenance or use of an insured location.” The “premises covered” were expressly identified as in fact the premises where the storage and fire occurred and certain other premises which might thereafter be acquired or used or rented by the insured.
By the written bailment contract, Osting agreed to “store” certain auto items “on the property of OSTING (hereinafter referred to as ‘STORAGE’)” and more specifically, that “OSTING shall provide private garage areas for STORAGE of his own choosing” on his property so long as it was “indoors or under shelter, readily accessible, clean enough for the intended use, and will be undisturbed. . . .” A structure housing three connecting buildings behind the Osting residence was used for the storage.
Contracts, which both documents are, must be construed in accordance with their intendment. Their construction was for the court, because it is a matter of law. OCGA § 13-2-1. Their plain language established that the storage of bailor Morrison’s property was to be in private garage areas on bailee Osting’s property. The trial *603court’s judgment is in accordance with the relevant principles of law recited in Candler v. Davis & Upchurch, 204 Ga. App. 167, 168-169 (2) (419 SE2d 69) (1992).
Decided December 4, 1998.
John T. Croley, Jr., for Georgia Farm Bureau.
Jason A. Craig, for Osting.
John E. Morrison, pro se.
To the extent there was any dispute of fact, which appears absent insofar as material facts are concerned, the judge in this case was the factfinder. OCGA § 13-2-1. Its findings are not to be set aside unless clearly erroneous. Price v. Age, Ltd., 194 Ga. App. 141, 142 (1) (390 SE2d 242) (1990). Evidence that the insured premises were the location intended for the storage, and where the storage actually took place without further discussion, question or change, did not “contradict or vary the terms” of the valid written bailment contract. Such would be prohibited by the parol evidence rule, OCGA § 24-6-1. But “surrounding circumstances are always proper subjects of proof to aid in the construction of contracts.” OCGA § 24-6-4. The same rule applies to the fact that “the property of OSTING” referred to in the bailment agreement meant the same premises which were covered by the policy; it was not fatal that the agreement did not recite the address.
Not relevant is conjecture about what might have happened if Osting had ever acquired other property not covered by the policy and moved the bailed items there. In fact, Morrison testified: “I don’t think it was ever contemplated in the contract that the property would ever be placed anywhere else.” The case was properly decided on what actually transpired.
I am authorized to state that Presiding Judge Pope joins in this dissent.